Title: To Thomas Jefferson from Mann Page, 2 April 1781
From: Page, Mann
To: Jefferson, Thomas



Dear Sir
Mann’s field April 2nd. 1781

I received your Favour of the 28th. ulto. and should have conformed to your Opinion of not commencing any Law Process against Mr. Bell, if he had not, after being apprized of my Application to you for an Order to recover my Horse, rode him on his own private Business into Orange County. But he appeared to have been insolent as well as arbitrary in the Exercise of his Power. I therefore beg the Favour of you to send the enclosed to the Attorney General, whom I have directed to proceed with the utmost Rigor against Bell.
I am, Sir, with the greatest Esteem Your mo: obdt. hble. servt.,

Mann Page

